PER CURIAM.
This cause is per curiam affirmed. We are not united on what we individually would have done at the trial level, but we are all firmly of the opinion that the granting of a new trial was within the trial court’s discretion and therefore not reversible. Wackenhut Corp. v. Canty, 359 So.2d 430 (Fla.1978).
Before a new trial is had on this cause, we would urge the trial court to ensure full discovery on the question of accidents involving comparable stepladders. Once again, while we do not feel we can reverse the finding of a good faith effort to comply with the discovery orders, we are concerned with the adequacy of the answers given.
LETTS, BERANEK and HERSEY, JJ., concur.